DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
3.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

5.	Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over patented claims 1-24 of U.S. Patent No. 10,999,571. Although the claims at issue are not identical, the scope and novel features of the claims are the same, and directed to the same invention, and the differences are obvious variation. For example;
	Claim 1 of the instant application, is directed to a display control apparatus comprising memories and processors to generate image including information for specifying a communication connection state of a plurality of image capturing apparatuses, information for specifying positions at which the plurality of image capturing apparatuses are installed, and information for identifying an image capturing apparatus directed to a predetermined region, and display the generated image. Similarly patented claim 1 of ‘571, also directed to, a display control apparatus comprising memories and processors to generate image including information for specifying a communication connection state among a plurality of image capturing apparatuses which is configured to be connected via a daisy chain connection, information for specifying positions at which the plurality of image capturing apparatuses is installed, and information for identifying an image capturing apparatus directed to a predetermined region and display the generated image. it is noted that the number of cameras/ image capturing apparatus in claim 1 of the instant application, such as the first, second, third and/or forth image capturing apparatus consider as obvious variation over the patented claim 1, and the connection 
	It is noted that dependent claims 2-20 of the instant application and patented claims 2-20 are similar and directed to the same invention.
	Therefore allowing claims 1-22 of the instant application would result in an unjustified or improper time-wise extension of the “right to exclude” granted by a patent. See In re Goodman, 11 F.3d
1046, 29 USPQ2d 2010 (Feb. Cir. 1993). 
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482